DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a 371 of PCT/FI2015/050919 filed December 21, 2015, which claims foreign priority to FINLAND Document No. 20146135 filed December 22, 2014.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 13, 2022 in which Claims 3, 4, 7 and 14-21 are cancelled, and Claims 1 and 22 are amended to change the breadth of the claims.  Claims 1, 2, 5, 6, 8-13 and 22-27 are pending in the instant application.  Claims 22-26 are withdrawn from consideration as being drawn to non-elected inventions.  Claims 1, 2, 5, 6, 8-13 and 27 will be examined on the merits herein. 
Information Disclosure Statement
The information disclosure statement (IDS) filed August 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 22-26 have been canceled.

Authorization for this examiner’s amendment was given in an interview with Elizabeth W. Baio on September 6, 2022.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 1, 3rd and 4th paragraphs of the REMARKS, filed June 13, 2022, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claim 1.
Applicants’ arguments, see page 1, line 24 to page 3, line 12 of the REMARKS, filed June 13, 2022, with respect to Claims 1, 2, 5, 6, 8, 9, 12, 13 and 27 have been fully considered and are persuasive. The rejection of Claims 1, 2, 5, 6, 8, 9, 12, 13 and 27 under 35 U.S.C. 103 as being unpatentable over Vuorinen et al (WO 2012/168562 A1) in view of Ylipertula et al (US Patent No. 9,631,177 B2), Bronnert (US Patent No. 4,850,270) and Shaffer et al (US Publication No. 2007/0010153 A1) has been withdrawn in view of Applicants’ arguments.

Claims 1, 2, 5, 6, 8-13 and 27 are allowed.

The following is an examiner’s statement of reasons for allowance: The Vuorinen et al (WO 2012/168562 A1) is representative of the closest prior art of record, which discloses a catalytic oxidation of cellulose using a heterocyclic nitroxyl radical as the catalyst and hypochlorite as the main oxidant acting as the oxygen source (see abstract).   However, the Vuorinen et al WO publication fails to disclose hypochlorite ions that are present during at least a period of time during the oxidizing at a concentration level of 0.5 to 5.0 g/l calculated based on the total volume of a mixture of the hypochlorite ions and the Vuorinen et al WO publication does not a process wherein all steps of the process after (a) are performed under aseptic conditions, the conditions including meeting a cleanroom classification according to cleanroom standards of at least Class ISO 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623